     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BENJAMIN VIENT,                           )
                                          )
        Plaintiff,                        )
                                          )           CIVIL ACTION NO.
        v.                                )            2:18cv1054-MHT
                                          )                 (WO)
RAYCOM MEDIA and CNHI,                    )
                                          )
        Defendants.                       )

                                   OPINION

      Plaintiff filed this lawsuit asserting claims of

copyright infringement based on the appearance on an

online       archive     in   2018    of       an     article,       written   by

plaintiff, that the defendants had published in their

newspaper in 2015.             This lawsuit is now before the

court        on   the    recommendation          of     the    United    States

Magistrate Judge that defendants’ motion to dismiss, or

in the alternative, for summary judgment be granted as

to   summary       judgment    and    that       plaintiff’s         motion    for

preliminary        injunction        be       denied.         (The   magistrate

judge also recommended resolution of various procedural

motions.)         Also    before      the       court     are        plaintiff’s
objections to the recommendation.   After an independent

and de novo review of the record, the court concludes

that plaintiff’s objections should be overruled and the

magistrate judge’s recommendation adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of October, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
